Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 11/17/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment, remarks, and IDS, filed 11/17/21, have been entered.

2.   Claims 9, 10, and 15-27 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected species or inventions.

Claims 1, 3-5, and 11-14 are under examination.

Applicant is reminded of the election of Group I and the antibody species specific for calprotectin in the paper filed 7/11/19.

3.   In view of Applicant’s amendments the previous rejection under 35 U.S.C. 112(a) has been withdrawn.  

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claim 1, 3-5, and 11-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Kuna (2013) in view of Brandtzaeg et al. (1995) and Cerutti and Rescigno (2008). 

As set forth previously, Kuna teaches that anti-neutrophil cytoplasmic autoantibodies (ANCA) are found in serological tests performed on samples taken from some intestinal bowel disease (IBD) patients. The reference speculates on possible antigens 

Kuna does not teach IgA anti-calprotectin ANCA.

Brandtzaeg et al. teach that calprotectin (L1, S100A8/S100A9, MRP8/MRP9) is the most common cytoplasmic protein found in neutrophils making up about 50-60% of the cytoplasmic protein (see particularly, the Introduction).

Cerutti and Rescigno provide an overview of the importance of IgA in intestinal homeostasis.  The reference further teaches that IgA plays a role in several autoimmune conditions wherein aberrant IgA polymers trigger FcαR1-mediated inflammatory responses.  The authors conclude:
“In principle, a dysregulation of intestinal antibody responses to commensal bacteria might result in an excessive innate immune response, which in turn could precipitate or aggravate intestinal inflammation…A  dysregulation of these processes may trigger inflammatory  disorders  like  celiac  disease, IgA nephropathy, and Crohn’s disease” (emphasis added).
	
In view of the combined references it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to immunoassay (ELISA or otherwise) for IgA anti-calprotectin ANCA given the teachings of Kuna that ANCA are found in IBD patients, the teachings of Brandtzaeg et al. that calprotectin is the most abundant cytoplasmic neutrophil protein, and the teachings of Cerutti and Rescigno that IgA is the major intestinal antibody important for intestinal homeostasis.  The ordinarily skilled artisan at the time of filing would have seen calprotectin (given it’s abundance) as taught by Brandtzaeg et al. as the most likely IgA target for the dysregulated immune response, again, taught by Cerutti and Rescigno.  Said assay would have been obvious in the search the causes of, and for more specific treatments for, inflammatory intestinal disorders such as IBD and Crohn’s disease.  Also note the admission of the specification at page 22 that:
“Any of a variety of assays, techniques, and kits known in the art can be used to determine the presence or level of one or more markers in a sample to classify whether the sample is associated with IBD or a clinical subtype thereof.”

.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As set forth in the rejection it, is the combined references that make the method of the instant claims obvious.

I. The cited references do not make obvious detection of the autoantibodies as claimed.

More specifically regarding Kuna, applicant states that Kuna, the primary reference, does not teach autoantibodies which bind calprotectin.

Such is not true, the anti-nuclear cytoplasmic autoantibodies (ANCA) of the reference likely do bind calprotectin whether Kuna knew it or not.

Applicant states that it is not clear what is meant by “anti-calprotectin ANCA”.

“Anti-calprotectin ANCA” means an ANCA antibody that specifically binds calprotectin.

Applicant alleges:
“Kuna never uses the term “anti-calprotectin ANCA” and specifically teaches that the anti-neutrophil cytoplasmic autoantibodies (ANCA) found in IBD patients are not directed to calprotectin, but rather to other unknown proteins…”.

Applicant’s allegation is clearly false.  Since Kuna does not specifically disclose calprotectin (thus, the use of secondary reference in the rejection) it is impossible for Kuna to teach that the ANCA found in IBD patients are not directed to calprotectin, i.e., the reference cannot specifically teach what the author does not know.



Regarding the teachings of Kuna, applicant alleges:
“…the target antigen for anti-neutrophil cytoplasmic autoantibodies (ANCA), while not known with certainty, is likely not calprotectin or any of the antigens listed in claim 1.”

Again, applicant’s allegation is clearly false.  To state that the ANCA of Kuna are not specific for calprotectin is in direct contradiction to the disclosure of the specification that ANCA are specific for calprotectin (whether Kuna knew it or not).

Applicant alleges a lack of motivation to modify the methods of Kuna.

Adequate, and obvious, motivation is provided in the rejection.

Applicant argues that any modification of the method of Kuna would render it, “…unsuitable for it’s intended purpose”.

Such could obviously be said about the modification of the method of any primary reference in a rejection for obviousness. Moreover Kuna herself concludes with a need for such:
“At the current time, there is insufficient evidence of usefulness of serological markers in monitoring the treatment of IBD patients.”

Clearly, better markers for IBD needed to be discovered.

Applicant next alleges that:
“The Examiner asserts that Brandtzaeg teaches that calprotectin is abundant, and from that, concludes that it is obvious that there would be autoantibodies to it. There is no scientific basis for this assertion. The human body contains a great many proteins, many in far greater abundance than calprotectin, but the body does not normally mount an autoimmune response to its own proteins. Moreover, despite the intensive study described by Kuna and the teachings of Brandtzeig, such autoantibodies are not mentioned in the cited art.”

First note that applicant’s clear mischaracterization of the Examiner’s position does not comprise a compelling argument. Moreover, mischaracterizations might serve to cast doubt on the credibility of one making such mischaracterizations.

Regardless, the statement that “The human body contains a great many proteins…” is obviously true, but just as obviously irrelevant.  It is the cytoplasmic proteins of neutrophils that are under consideration and calprotectin is, without question, the most abundant thereof.

Applicant argues that Cerutti and Rescigno do not teach IgA antibodies associated with IBD.

Given that the number of antibody classes can be counted on one hand, and that IgA is involved in intestinal homeostasis, it would have been obvious to the ordinarily skilled artisan at the time of filing to assay for said antibody class to determine whether or not IgA antibodies were the ANCA involved in IBDs.

Applicant concludes the section with a statement of a lack of expectation of success.

A lack of expectation of success?  A lack of expectation of finding autoantibodies of one of the most important antibody classes to intestinal homeostasis specific for the most abundant cytoplasmic protein in neutrophils?  The position is untenable.

II. There can be no rationale for obviousness where the prior art of record suggests that the claimed autoantibodies do not exist.

Applicant continues with an opinion regarding the teachings of Kuna, but no actual argument save the use of hindsight.

Regarding the use of hindsight, in response to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant cites Wahren et al. as teaching that autoantibodies specific for calprotectin are not found in systemic lupus erythematosus patients (SLE).

Appellant has now entered true red herring territory. As any ordinarily skilled artisan knew at the time of filing, each autoimmune disease in which autoantibodies are involved, involve a different set of autoantibodies specific for the disease. For example, autoantibodies specific for insulin and GAD65 are found in diabetic patients, but not in patients with other autoimmune diseases. Autoantibodies specific for myelin basic protein are found in patients with multiple sclerosis, but not in patients with other autoimmune diseases. Regarding SLE, autoantibodies specific for double-stranded DNA are found in patients suffering from said disease, but not in patients with other autoimmune diseases. Regarding rheumatic diseases (such as rheumatoid arthritis), autoantibodies specific for citrullinated proteins such as vimentin are found in patients suffering from said diseases, but not in patients with other autoimmune diseases. And note that all of these proteins are well tolerated, until they are not, and an autoimmune disease then develops.

Moreover, when Wahren et al. was cited in the Office action of 9/30/2019 said reference comprised anticipatory art for the claims as were then pending, i.e., detecting the absence of an anti-calprotectin autoantibody of any class. In response to the rejection Appellant amended the claims to encompass only auto- antibodies of the IgA class and the rejection employing said reference was withdrawn.

Applicant argues:
“…Wahren supports the teaching of Kuna that autoantibodies to calprotectin were not known at the time of filing….“  Altogether, this can be interpreted as evidence that calprotectin is also well tolerated by the human immune system in patients with autoimmune disease[s].”

Kuna does not so teach.  Moreover, calprotectin is apparently well tolerated in most individuals…until it is not.  Such can be said of the autoantigens in all autoimmune diseases, e.g., GAD, insulin, MBP, MOG, etc..

Applicant next cites a single sentence in newly submitted Voulgari but absent any argument.

Said sentence is noted.

Applicant cites newly submitted Schultz et al. as teaching that in a number of diseased patient no ANCA against calprotectin were detected.

More specifically, the reference teaches that no IgG ANCA against calprotectin were detected.  The reference is silent regarding IgA.  Accordingly, the reference cannot contradict the examiner’s argument as applicant alleges.

Applicant cites newly submitted Jennette et al. as teaching that ANCA to a protein referred to as PR-3 were known.

The reference is silent regarding IgA antibodies specific for calprotectin.

Applicant concludes the section:
“A large body of prior art, including Kuna, Wahren, Schultz, and Jeanette, contradicts the Examiner’s assertions that autoantibodies to calprotectin are the same as ANCAs or are otherwise obvious.”

Applicant has supplied no such “large body of prior art”.  The prior art cited by applicant is silent regarding IgA antibodies specific for calprotectin.

III. The Examiner’s arguments lack evidentiary support.

Applicant now launches into a section that essentially comprises a reply brief to the Examiner’s Answer of 9/17/21.  As examiner’s no longer respond to reply briefs, let alone reply briefs in appeals that have been withdrawn, the examiner will limit his response to arguments traversing the 11/19/20 final rejection of record.

IV. The examiner has not established a prima facie case of obviousness, as there is neither a motivation to combine the references nor a reasonable expectation of success.

Again arguing against the references individually, applicant argues a lack of motivation to combine the references.

As set forth above, adequate, and obvious, motivation is provided in the rejection.  Regarding arguing against the references individually, such has been addressed above.

Applicant dismisses the teaching of Cerutti and Rescigno:
“The Examiner also asserts that Cerutti and Rescigno teach that IgA is involved in intestinal homeostasis. The claims, however, are not directed to IgA generally, or to IA which provides normal intestinal homeostasis, but rather to a specific population of IgA associated with IBD: IgA autoantibodies which are specific for calprotectin and the other antigens listed in claim 1. These IgA autoantibodies are not taught by Cerutti and Rescigno, nor do these references suggest their existence, detection, or association with IBD.”

Applicant is again reminded that the rejection is in view of the combined references.

Applicant concludes with an allegation of a lack of motivation to combine the references, in particular an allegation that:
	“…Kuna makes a reasoned proposal for identifying the antigen, which excluded calprotectin.” (emphasis added by applicant).

Motivation to combine has been addressed; see the body of the rejection.  As set forth previously, Kuna is silent regarding calprotectin, thus, the reference cannot “exclude” it.

Accordingly, the dots have been connected and the rejection has been maintained.

6.   No claim is allowed.

7.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 3/22/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644